Citation Nr: 1547804	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark B. Jones, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1984 to October 1984, and from August 1993 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran was scheduled for a hearing before the Board in September 2015.  The Veteran failed to appear at the hearing, and did not provide an explanation for his absence.  He has not requested that the hearing be rescheduled.  Therefore, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches do not cause characteristic prostrating attacks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that the severity of his service-connected headaches warrants a higher disability rating.  This disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Diagnostic Code 8100 provides a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a maximum 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015). 

Medical evidence, consisting mainly of VA records, in the case shows that the Veteran experiences headaches which occur daily or every other day, which require him to take medication (Tylenol #3).  The Veteran has reported on multiple occasions that he the severe headaches that last for hours, but that the attacks are not prostrating, that he can still engage in daily activities when he has a headache, and that his response to the medication he takes is good.  See VA April 2009 examination.  The Veteran's VA treatment records have noted headache complaints, often as one of the Veteran's many physical problems.   

The Board acknowledges that that the medical evidence reflects a current diagnosis of headaches.  Throughout the appeal period, the Veteran consistently asserted that his headaches were daily, severe, and were often only relieved by medication and rest for a period of hours.  However, the preponderance of the evidence shows that he does not have characteristic prostrating attacks as envisioned by the Schedule. While the Veteran has stated that his headaches cause him to stay in a dark room and caused his nausea and photophobia (November 2000 VA examination), the medical professional who have examined the Veteran found that he did not have characteristic prostrating attacks.  The Veteran himself has denied prostrating attacks, and has stated that his headaches, while severe, did not interfere with his daily activities and responded well to medication.   

Upon consideration of the evidence, the Board finds that objective medical evidence of record is against a finding that the Veteran has characteristic prostrating attacks of migraines headaches.  There simply is no evidence of evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board finds that the VA examiners' findings are more persuasive, as they can identify characteristic prostrating attacks because of their medical training and expertise.  Therefore, because the preponderance of the evidence is against the claim, a higher rating is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign a higher rating in excess of the rating currently assigned for the Veteran's headaches for any time during the period on appeal.  During the entirety of the appeal period, the Veteran has certainly been competent to report his symptoms, to include pain.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected headaches warrant a higher evaluation, the medical findings do not support his contentions.  

In this regard, ratings for headaches are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of his disability under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Board attaches greater probative weight to the medical findings of record and finds that the Veteran is currently compensated for the symptoms of which he complained, and which he has regularly reported, at the highest level allowed under the Rating Schedule for his specific disability. 

Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period have the Veteran's headaches been more disabling than as reflected by the currently-assigned evaluation.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

The Board also finds that consideration for an extraschedular evaluation, a component of every claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's symptomatology and level of disability.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors, such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable Diagnostic Code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit a rating higher than the one assigned.  As such, the Veteran's symptoms are not so unusual that they fall outside the schedular criteria, and there are higher schedular ratings available (although the Veteran does not meet them, as addressed above). 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the record, including statements of the Veteran and medical professionals, does not show that his disabilities interact in a manner to make her disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (2014).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran's claim for TDIU is being remanded by the Board for further evidentiary development and, as such, consideration thereof is not necessary at this point in time. 

Again, there is no basis for the assignment of an increased rating in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)


ORDER

Entitlement to a disability rating in excess of 30 percent for headaches is denied.
REMAND

The Veteran has stated in various communications, including his February 2007, January 2009, and August 2011 TDIU claims and his February 2010 formal appeal to the Board, that he cannot work due to his service-connected disabilities, and has not worked since 1998-1999.  In other records (see February 2007 TDIU claim), the Veteran indicated that he still worked in 2006.  In yet other records (see January 2009 TDIU claim, the Veteran indicated that he still worked in 2007-2008, and was then laid off.  

There are no records which speak to the Veteran's current employment status, and no records which resolve or explain the employment dates discrepancies reported by the Veteran.  As such, both the Veteran's employment status and employability are unclear to the Board.      
  
In addition, the Veteran underwent two back surgeries, one in July 2012 and one in May 2013, which apparently have improved his back condition. See VA treatment notes from August 2012 and October 2013.  The Veteran's back disability should be examined, as its severity is unclear to the Board and there is no recent back/spine VA examination of record.  This issue will have a direct impact on the Veteran's TDIU claim. 

Giving that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disabilities (this issue, again, is not clear), the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination that addresses all of his service-connected disabilities and their impact on the Veteran's ability to function, including the critical question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service-connected disabilities, standing alone or in concert, cause him to be unemployable and/or unable to sustain gainful employment.

2. The Veteran and/oro his representative are asked to supply, in writing, an explanation and clarification as to the Veteran's dates of employment and unemployment.  The Veteran is asked to explain for which periods/years he claims unemployability due to service-connected conditions and when he was laid off. 

3. Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case.  After an adequate opportunity to respond, return the issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


